On this 11th day of February, 1980, the matter of the voluntary surrender by Alvin F. Grauerholz of his license to practice law comes before the court. The court, being fully advised, finds that Alvin F. Grauerholz should be suspended indefinitely from the practice of law in the State of Kansas and that the Clerk of the Appellate Courts shall take possession of the certificate of Alvin F. Grauerholz to practice law and hold the same until the further order of this court.
IT IS THEREFORE ORDERED that Alvin F. Grauerholz be and he is hereby indefinitely suspended, until the further order of the court, from the practice of law in the State of Kansas.
IT IS FURTHER ORDERED that the Clerk of the Appellate Courts shall receive the certificate of Alvin F. Grauerholz to practice law and hold the same until the further order of this court.